Title: To Benjamin Franklin from Vergennes, 26 November 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


à Versailles le 26. 9bre. 1780.
J’ai reçu, Monsieur, la Lettre que vous m’avèz fait l’honneur de m’écrire le 19 de ce mois; elle étoit accompagnée des Résolutions par les quelles le Congrès a ordonné qu’il seroit fourni de nouvelles traites sur vous pour environ 1400. M. Tournois [1,400,000 l.t.]. Vous avèz pu juger par vous même de l’étonnement que m’a causé la demande que vous faites des fonds necessaires pour l’Acquittement de cette Somme, parceque vous avèz une parfaite Connoissance des Efforts extraordinaires que j’ai faits jusqu’a présent pour vous soulager et pour soutenir votre crédit, et que vous vous serez surtout rappellé les demandes que vous avèz faites en dernier lieu. Cependant, Monsieur, Je suis très disposé à vous aider à Sortir de l’embarras où vous jettent les traites accumulées du Congrès, et je vais tâcher pour cet Effet, de vous procurer pour l’Année prochaine les mêmes Se-cours que je vous ai procurés dans le courant de celle-ci. Je me persuade, Monsieur, que le Congrès sera fidele à la promesse qui vous est faite, que d’orénavant il ne donnera plus de traites sur vous, ou qu’il vous fera parvenir les fonds nécessaires pour les acquitter.
J’ai l’honneur d’être tres Sincerement, Monsieur, votre très humble et très obeissant Serviteur,
(signé) De Vergennes
Copie d’une Lettre de son Exce. Mr. le Comte De Vergennes à Mr. Franklin.
 
Endorsed: Letter from M. de Vergennes Nov. 26 1780 Disapproves the Drawing on me, but will assist.
